EXAMINER'S AMENDMENT
Claims 3-5, 8 and 11-14 are cancelled. Claims 1-2, 6-7, and 9-10 are allowable. Claim 10, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Groups I and II, as set forth in the Office action mailed on 08 February 2021, is hereby withdrawn and Claim 10 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The restriction requirement between a battery pack and a method for manufacturing a battery pack, as set forth in the Office action mailed on 08 February 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08 February 2021 is withdrawn. Claim 10, directed to the method for manufacturing a battery pack withdrawn from further consideration because Claim 10 requires all the limitations of an allowable generic linking claim 1 as required by 37 CFR 1.141. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Authorization for this examiner’s amendment was given in an interview with Christopher McDonald on 05 January 2022.

The application has been amended as follows: 
1. (Currently Amended) A battery pack comprising: 
a battery cell provided with a lead part comprising a positive lead and a negative lead; 
a protection circuit module (PCM) comprising a protection circuit for controlling an operation of the battery cell and electrically connected and coupled to the lead part of the battery cell; and 
a label wrapping the battery cell, to which the PCM is coupled, so that portions of the label attached to a rear surface of the battery cell, the label comprising: 
a front adhesion part attached to a front surface of the battery cell, the front adhesion part having a top edge, a bottom edge, 
a first side edge and a second side edge; a first side adhesion part connected to the first side edge of the front adhesion part and attached to a left surface of the battery cell and a portion of the rear surface of the battery cell; 
a second side adhesion part connected to the second side edge of the front adhesion part and attached to a right surface of the battery cell and a portion of the rear surface of the battery cell; 

a lower adhesion part connected to the bottom edge of the front adhesion part and attached to the rear surface of the battery cell and a portion of the rear surface of the battery cell, and 
wherein each side adhesion part comprises: 
a side attachment part attached to a side surface of the battery cell, the side attachment part having a top edge and a bottom edge, and 
a rear attachment part having a top edge collinear with the top edge of the side attachment part and a bottom edge spaced from the bottom edge of the side attachment part[[.]]; and
wherein the PCM comprises an external input/output terminal on one side thereof to electrically connect the battery cell to an external device; and 
wherein a slit through which the external input/output terminal passes is provided in the upper adhesion part; and
wherein there is a cut perpendicular and connected to the slit forming a T-shape and extending to an upper edge of the upper adhesion part, and there is a cut perpendicular and connected to the slit extending to an upper edge of the upper adhesion part, wherein the slit and the cut are in a form of a T-shape.

2. (Previously Presented) The battery pack of claim 1, wherein the battery cell comprises an electrode assembly and a case accommodating the electrode assembly, andBIRCH, STEWART, KOLASCH & BIRCH, LLPCAM/CJM/cjmApplication No.: 16/482,223Docket No.: 6913-0120PUS1Reply to Office Action of February 08, 2021Page 3 of 11 wherein the label surrounds ends of the case.

3. (Canceled).

4. (Canceled).



6. (Currently Amended) The battery pack of claim 1, wherein an upper end of the rear attachment part is provided at [[the]]a same position as an upper end of the side attachment part to match flatness of the rear surface of the battery cell, and wherein a lower end of the rear attachment part is spaced upward from a lower end of the side attachment part so that the rear attachment part does not overlap the upper adhesion part or the lower adhesion part.

7. (Previously presented) The battery pack of claim 1, wherein each side adhesion part further comprises a fixing attachment part overlapping the upper adhesion part or the lower adhesion part in a longitudinal direction of the battery cell.

8. (Canceled).

9. (Original) The battery pack of claim 1, wherein the label is made of an electrically insulating material.

10. (Currently Amended) A method for manufacturing a battery pack, the method comprising: 
a battery cell preparation step of preparing a battery cell comprising an electrode assembly and an electrolyte; 
a protection circuit module (PCM) mounting step of mounting a PCM on the battery cell prepared in the battery cell preparation step; and
  a labeling step of attaching a label on one surface of the battery cell on which the PCM is mounted through the PCM [[mounding]]mounting step, 
wherein the labeling step comprises: 
a front attachment step of attaching a front adhesion part of the label on a front surface of the battery cell; 

a rear attachment step of attaching a rear attachment part of the side adhesion part of the label on a rear surface of the battery cell; 
an upper attachment step of attaching an upper adhesion part of the label on a top surface of the battery cell; [[and]] 
a lower attachment step of attaching a lower adhesion part of the label on the rear surface of the battery cell, 
each side adhesion part comprises: 
a side attachment part attached to a side surface of the battery cell, the side attachment part having a top edge and a bottom edge aligned with the bottom edge of the front adhesion part; and 
a rear attachment part having a top edge collinear with the top edge of the side attachment part and a bottom edge spaced from the bottom edge of the side attachment part[[.]]; and
wherein the PCM comprises an external input/output terminal on one side thereof to electrically connect the battery cell to an external device; and 
wherein a slit through which the external input/output terminal passes is provided in the upper adhesion part; and
wherein there is a cut perpendicular and connected to the slit forming a T-shape and extending to an upper edge of the upper adhesion part, and there is a cut perpendicular and connected to the slit extending to an upper edge of the upper adhesion part, wherein the slit and the cut are in a form of a T-shape.

12. (Canceled).

13. (Canceled).



Claim Rejections - 35 USC § 112
In light of amendments to the claims in accordance with the disclosed description on page 14 (final paragraph) of the specification and FIGs 3a-b, the rejection of Claim 14 under 35 USC § 112 has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest wherein the labeling step comprises: 
“a front attachment step of attaching a front adhesion part of the label on a front surface of the battery cell; a side attachment step of attaching a side attachment part of a side adhesion part of the label on a side surface of the battery cell; a rear attachment step of attaching a rear attachment part of the side adhesion part of the label on a rear surface of the battery cell; an upper attachment step of attaching an upper adhesion part of the label on a top surface of the battery cell; a lower attachment step of attaching a lower adhesion part of the label on the rear surface of the battery cell, each side adhesion part comprises: a side attachment part attached to a side surface of the battery cell, the side attachment part having a top edge and a bottom edge aligned with the bottom edge of the front adhesion part; and a rear attachment part having a top edge collinear with the top edge of the side attachment part and a bottom edge spaced from the bottom edge of the side attachment part; and wherein the PCM comprises an external input/output terminal on one side thereof to electrically connect the battery cell to an external device; and wherein a slit through which the external input/output terminal passes is provided in the upper adhesion part; and wherein there is a cut perpendicular and connected to the slit forming a T-shape and extending to an upper edge of the upper adhesion part, and there is a cut perpendicular and connected to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723